Citation Nr: 1533450	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to December 1968. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a November 2009 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent, effective April 30, 2009.  In a September 2010 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  

It appears that the Veteran submitted a substantive appeal (VA Form 9) for his TDIU claim, but there is no copy on file.  Nonetheless, in September 2014, the Veteran submitted a written request to withdraw his request for a Board hearing.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in such files reveals an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative and outpatient clinical records from the Salisbury VA Medical Center (VAMC) dated through February 2014.  These records have been considered by the Board in this matter.  The remaining documents in the Virtual VA and VBMS paperless files are either duplicative of records in the paper claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks entitlement to an initial rating in excess of 50 percent for his service-connected PTSD and entitlement to a TDIU.  (The Veteran is in receipt of a combined rating of 100 percent effective April 15, 2013 due to the addition of service connection for multiple myeloma, and a combined rating of 70 percent prior to April 15, 2013 for service connected PTSD, diabetes mellitus, deviated septum, and sinusitis.)

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was examined by VA in October 2009 in connection with the current claim.  While the Veteran's representative alleges that a new examination is warranted as the evidence of record is outdated, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Nevertheless, as treatment records from the Salisbury and Hickory, North Carolina, VA facilities dated through February 2014 reveal that the Veteran continues to attend PTSD group counseling on a weekly basis, the Veteran should be afforded a new comprehensive VA examination to ensure that there is sufficient evidence of record to evaluate the disability for the entire appeal period. 

The Board notes that the Veteran's file contains treatment records through February 2014, so it is unclear if there are outstanding records of treatment that need to be associated with his claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Salisbury and Hickory, North Carolina, VA facilities, since February 2014, for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with regard to requests for records from Federal facilities. 

With regard to the claim for TDIU, the Veteran submitted a VA Form 21-8940, Veterans Claim for Increased Compensation Based on Individual Unemployability in December 2009, which stated that his service-connected PTSD and diabetes mellitus prevent him from securing or following any substantially gainful occupation.  The Veteran reported that he last worked in November 2008.  Thereafter, in a January 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), the Veteran's former employer indicated that the Veteran was permanently laid off due to lack of work beginning in January 3, 2008 and continued to work on a weekly basis until January 31, 2009.  The Board finds that an evaluation of the combined effect of the Veteran's service connected disabilities on his ability to work is necessary to decide the claim. 

Lastly, the Board notes that the Veteran's substantive appeal (Form 9) for TDIU is not included in the paper claims file or the Veteran's Virtual VA and VBMS files.  Attempts should be made to associate this document with the claims file upon remand.  (Note:  The issue of entitlement to a TDIU was certified to the Board in September 2014.  See VA Form 8.) 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's substantive appeal (Form 9) for the TDIU claim with the claims folder.  

2.  Obtain from the Salisbury and Hickory, North Carolina VA facilities, all outstanding, pertinent records of evaluations and/or treatment of the Veteran since February 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.

4.  Thereafter, obtain an evaluation of the impact of the Veteran's service-connected disabilities [only PTSD, diabetes mellitus, deviated septum, and sinusitis are to be considered] on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion on the functional impact of the Veteran's service-connected disabilities [PTSD, diabetes mellitus, deviated septum, and sinusitis only] on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities [PTSD, diabetes mellitus, deviated septum, and sinusitis only] given his current skill set and educational background.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



